Citation Nr: 0422965	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new material evidence has been received to reopen a 
claim for entitlement to service connection for residuals of 
a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had honorable active service from May 1943 to 
December 1945, followed by dishonorable service from June 
1946 to March 1947.  As such, VA compensation benefits based 
on the latter period of service are barred.  The veteran may 
be granted service connection for any disability determined 
to be a result of his period of honorable service.  38 C.F.R. 
§ 3.12(a) (2003).

In a November 1963 rating decision issued in December 1963, 
the veteran's original claim for service connection for a 
left leg condition was denied as not shown in service medical 
records.  In a June 1964 decision, the Board of Veterans' 
Appeals (Board) affirmed the earlier denial.  In a March 1965 
rating decision, service connection for a fungus condition 
was denied as not shown in service medical records.  In a May 
1967 rating decision issued in June 1967, service connection 
for a back condition with left leg pain was denied as not 
shown in service medical records.  The veteran did not file a 
notice of disagreement (NOD) with these two decisions.  In a 
March 1974 rating decision issued in April 1974, service 
connection for skin disorders (including tinea pedis) was 
denied as not demonstrated in service.  Although the veteran 
filed an NOD and a statement of the case (SOC) was issued in 
June 1975, he did not perfect a timely appeal.  

A September 1983 rating decision confirmed the earlier denial 
of service connection for a back condition with left leg 
pain.  In a December 1983 decision, the Board affirmed the 
continued denial.  In a July 1997 rating decision, service 
connection was denied for a left knee condition and a left 
foot injury as not shown in service.  That decision also 
determined that no new material evidence had been received to 
reopen a claim for service connection for left leg disorder.  
After a review of testimony presented at a September 1998 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, an October 1999 rating 
decision confirmed the denial of service connection for a 
left knee condition and a left foot injury.  Although the 
veteran filed an NOD and an SOC was issued in December 1999, 
he did not perfect a timely appeal.  

In June 2001, the veteran asked to reopen his claim for 
service connection for a left foot injury.  This matter comes 
before the Board on appeal of an October 2001 rating decision 
issued by the RO in St. Petersburg, Florida, which determined 
that no new material evidence had been submitted to reopen 
the veteran's claim for service connection for residuals of a 
left foot injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA provides a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts and what is needed to substantiate a claim.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the application to reopen a claim for service 
connection for residuals of a left foot injury must be 
considered based upon the law effective prior to that 
revision.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  As noted above, VA compensation benefits 
based on the veteran's second period of service are barred.

A remand is required to ensure due process and to comply with 
the notice provisions contained in the VCAA.  In a VA Form 9 
dated January 8, 2003, the veteran requested a Central Office 
(CO) Board hearing in Washington, DC.  In a later VA Form 9 
dated January 24, 2003, the veteran indicated that he did not 
want a Board hearing.  In a February 2003 Statement of 
Representative in Appeals Case, the veteran's former 
representative noted that the veteran had indicated a desire 
to appear at a CO Board hearing to state his contentions and 
that the service organization would represent the veteran at 
that Board hearing.  Since it is unclear whether the veteran 
has withdrawn his CO hearing request, on remand, the RO must 
ask the veteran to clarify whether he still wants a hearing 
and, if so, what type of a hearing -- RO, videoconference 
Board hearing, CO hearing, or a hearing before a Veterans Law 
Judge (VLJ) sitting at the RO (Travel Board hearing).  Except 
for a CO Board hearing, such hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  

In the present case, the Board finds that VA's redefined duty 
to notify a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue on appeal.  The Board observes 
that a December 2002 SOC provided the appellant with the 
regulations implementing the VCAA and regulations pertaining 
to reopening claims filed prior to August 29, 2001.  In a 
June 2001 VCAA notice and duty to assist letter, the RO 
advised the appellant of what information VA would attempt to 
obtain as required by the VCAA and advised him of what 
information was needed to establish entitlement to service 
connection but did not advise him of the specific information 
he needed to submit to reopen his claim, notify him of what 
information VA had obtained, or request or tell him to 
provide any evidence in his possession that pertains to his 
claim.  See VAOPGCPREC 7-2004.  Therefore, the RO must take 
this opportunity to ensure that the notice requirements of 
the VCAA have been fully satisfied.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must ask the veteran to 
clarify whether he still wants a hearing 
and, if so, what type of hearing: RO, 
videoconference Board hearing, CO 
hearing, or a hearing before a VLJ 
sitting at the RO (Travel Board hearing).  
If the veteran desires an RO, 
videoconference or Travel Board hearing, 
the RO should schedule the veteran for 
such hearing.  After the hearing is 
conducted, or if the veteran wants a CO 
hearing, withdraws his hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review following completion of 2 and 3 
below.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to reopen and 
substantiate his claim for service 
connection for residuals of a left foot 
injury; (2) of the specific information 
he needs to submit to reopen his claim; 
(3) of what information VA has obtained; 
and (4) request or tell him to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




